Citation Nr: 1645881	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before a Decision Review Officer (DRO) during an October 2014 hearing; a transcript of those proceedings is of record.

The Board remanded the claim for additional development in August 2015.  Subsequent to the Board's remand, in a March 2016 rating decision the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral hearing loss and assigned an initial 50 percent rating, effective July 11, 2012.  Since that decision represents a full grant of the benefits sought on appeal with respect to such issue, that aspect of the appeal is no longer before the Board.  See Grantham v. Brown 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound has been raised by the record in a May 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's currently diagnosed chronic candida is related to his service and has been present since service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder, to include chronic candida, are satisfied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is granting service connection for a skin disorder, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's currently diagnosed chronic candida does not fall under the enumerated conditions in 38 C.F.R. § 3.309(a), and thus service connection for a skin disorder on a presumptive basis as a chronic disability is not merited.

The Veteran contends that service connection for a skin disorder is warranted.  Specifically, he testified that he had a skin rash that manifested in service, that he has been treated for the symptoms since service, and that he was ultimately diagnosed with chronic candida.

As noted above, the Veteran served in the Korean Conflict from July 1951 to June 1954.  During that period, he asserts that he developed a skin rash while in Subic Bay, Philippines, and said that military medical personnel treated his symptoms.  He described the working/living/hygiene conditions he experienced and recalled other sailors experiencing the same skin disorder while serving on active duty.  The Veteran's service treatment records (STRs) do not contain evidence of treatment for a skin rash nor a specific mention of service in Subic Bay.  

"Subic Bay" throughout the claim file refers to the U.S. Naval Base Subic Bay, which was an active base during the Korean Conflict era in the Philippines.  The Veteran's service personnel records indicate he served aboard the U.S.S. Doyle (DMS-34/DD-494) from September 1952 to June 1954.  According to the Naval History and Heritage Command, while the U.S.S. Doyle operated largely in Korean waters during that period, it "returned to the western Pacific between 2 February and 21 July 1953, visiting Midway, Guam, Kwajalein, and various ports in the Philippines, as well as serving as station ship at Hong Kong for 5 weeks."  See Dictionary of American Naval Fighting Ships, Doyle I (DD-494): 1943-1955, NAVAL HISTORY AND HERITAGE COMMAND (July 7, 2015), https://www.history.navy.mil/research/histories/ship-histories/danfs/d/doyle.html. 

The Veteran testified that the skin disorder has continued since service and submitted a January 2015 private medical opinion from Dr. J.F.M. stating that he examined and/or treated a skin disorder, diagnosed as chronic candida.  Dr. J.F.M. noted the Veteran's service in the Subic Bay area of operations and opined, with a probability of at least as likely as not, that the skin disorder began in service.  He reasoned that the Veteran had not been exposed to any other condition which would have caused his skin disorder and the hygiene and living conditions in the South Pacific during the timeframe that the Veteran served were "conducive to contracting skin rashes, fungus, jungle rot, etc."  

In response to the August 2015 Board remand, a VA medical opinion was obtained in October 2015.  The VA examiner determined that there was no evidence within the medical record of a rash nor an exposure or event that would result in the Veteran's skin disorder.  In March 2016, the AOJ sought an addendum opinion to address Dr. J.F.M.'s opinion.  The September 2016 addendum opinion found that it was less likely than not that the skin disorder was incurred in service because the STRs described normal skin during examinations in July 1951 and June 1954 and no skin lesions found while in service, and did not indicate service in the Subic Bay location.   

To establish service connection, there must be competent and credible evidence of a current disability.  As noted above, Dr. J.F.M. diagnosed the Veteran with a skin disorder, chronic candida.  The Board observes that the Veteran's private physician possesses the necessary education, training, and expertise to provide a competent medical opinion.  38 C.F.R. § 3.159(a)(1); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The opinion describes the etiology of the skin disorder supported by a reasonable analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Therefore, the opinion is adequate and the diagnosis probative.  Thus, the first element of service connection has been established. 

As regards in-service incurrence or aggravation of an injury or disease, there are conflicting contentions.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The main reason for the VA examiner's opinion that the Veteran's skin disorder did not originate in service appears to be that there is an absence of clinical treatment while in service.  The VA examiner pointed to examinations of the Veteran at enlistment in July 1951 and at discharge in June 1954 being silent as to any skin disorder; however, as pointed out by the Veteran's representative in a June 2015 brief, other marks and scars present at enlistment were missed at discharge and not recorded.  Further, the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement not credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There exist substantial lay statements by the Veteran in the record unaddressed by the addendum opinion.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("if the Board concludes that lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").  

As pertinent evidence in the record, the Veteran's lay statements must be afforded due consideration.  38 U.S.C.A. § 1154(a) (West 2014).  Since the VA examiner's September 2016 addendum opinion did not address the Veteran's lay statements, the opinion is inadequate for purposes of determining in-service incurrence.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran described the symptoms he experienced in service and post-service, which is supported by Dr. J.F.M.'s later diagnosis.  While the Veteran is not competent to diagnose chronic candida, he certainly is competent to observe a skin rash.  38 C.F.R. § 3.159(a)(2) (2015); see McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a skin condition is capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board finds no reason to question the competency of the Veteran's account that he experienced a skin rash in service.

Much has been made of the Veteran's statement that he noticed the onset of the skin disorder at the time he was located in Subic Bay, and that his service personnel records do not specifically verify time spent at that location.  Indeed, the VA examiner's September 2016 opinion rests largely on the fact that the location is not explicitly mentioned in the personnel records.    As noted above, the U.S.S. Doyle visited various ports in the Philippines during the Veteran's time in service.  Therefore, it is reasonable to conclude that, as contended, the Veteran spent time in Subic Bay.

Further, the medical opinion by Dr. J.F.M. that the skin disorder was at least as likely as not incurred in service is founded upon the hygiene and living conditions in the South Pacific that were conducive to contracting skin rashes.  The opinion was not limited merely to Subic Bay.  It is apparent from the service personnel records that the Veteran served in the Pacific region described as conducive to the skin disorder.  Therefore, the Veteran's assertion that the skin disorder manifested in service is credible.  

Given the accurate factual basis upon which the private medical opinion and the Veteran's lay statements are founded, the Board finds them to be probative and persuasive.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999) (the determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value).  The Veteran has testified that the skin disorder contracted in service has continued since service and Dr. J.F.M.'s opinion supports a connection between the in-service incident and the current diagnosis of chronic candida.  As such, the nexus prong of service connection is established and the elements of service connection are satisfied.  


ORDER

Service connection for a skin disorder, to include chronic candida, is granted.  





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


